   Case 1:18-cv-02545-RDM-RLW-TNM Document 65 Filed 11/13/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA


Angelica CASTAÑON, et al.,

       Plaintiffs,

       v.                                                   Case No. 1:18-cv-2545
                                                            Three-Judge Court
                                                            (RDM, RLW, TNM)
The UNITED STATES OF AMERICA,
et al.,

       Defendants.




                                    NOTICE OF APPEAL

       Please take notice that Plaintiffs in the above-captioned case hereby appeal to the

Supreme Court of the United States from this Court’s September 16, 2020 Memorandum

Opinion and Order denying Plaintiff’s motion for reconsideration (Dkt. Nos. 62 and 63) and

from each and every opinion or ruling that merged therein, including this Court’s March 12,

2020 Memorandum Opinion and Order granting in part Defendants’ motion to dismiss and

denying Plaintiffs’ motion for summary judgment (Dkt. Nos. 54 and 55). This appeal is taken

under 28 U.S.C. §§ 1253 and 2101.
  Case 1:18-cv-02545-RDM-RLW-TNM Document 65 Filed 11/13/20 Page 2 of 4




November 13, 2020                       Respectfully submitted,

                                        /s/ Christopher J. Wright
                                        Christopher J. Wright (D.C. Bar No. 367384)
                                        Timothy J. Simeone (D.C. Bar No. 453700)
                                        Deepika H. Ravi (D.C. Bar No. 1017076)
                                        HARRIS, WILTSHIRE & GRANNIS LLP
                                        1919 M Street NW, 8th Floor
                                        Washington, D.C. 20036
                                        Telephone: 202-730-1300
                                        cwright@hwglaw.com
                                        tsimeone@hwglaw.com
                                        dravi@hwglaw.com

                                        Counsel for Plaintiffs




                                    2
   Case 1:18-cv-02545-RDM-RLW-TNM Document 65 Filed 11/13/20 Page 3 of 4




                                 CERTIFICATE OF SERVICE
       I hereby certify that on November 13, 2020 I electronically filed the foregoing Notice of

Appeal and this Certificate of Service with the Clerk of the Court using the CM/ECF system, and

have verified that such filing was sent electronically using the CM/ECF system to all parties who

have appeared with an email address of record. I hereby further certify that a copy of each

document was also emailed to counsel for record for all Defendants at the email address below,

and to the United States Solicitor General at the email address below.

       I hereby further certify that a copy of each document was also mailed by first-class mail to

counsel of record for all Defendants at the address below, and to the United States Solicitor General

at the address below.

JOSEPH H. HUNT
Assistant Attorney General
LESLEY FARBY
Assistant Branch Director
REBECCA M. KOPLIN
Trial Attorney
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L St. NW
Washington, D.C. 20005
Telephone: (202) 514-3953
Facsimile: (202) 616-8470
Email: Rebecca.M.Kopplin@usdoj.gov

Counsel for Executive Defendants the United States of America, Secretary of Commerce Wilbur
Ross, and President Donald J. Trump; and Senate Defendants President Pro Tempore Chuck
Grassley, Secretary of the Senate Julie Adams, Sergeant at Arms and Doorkeeper Michael
Stenger, and Vice President Michael R. Pence
The Solicitor General of the United States
Room 5616
Department of Justice
950 Pennsylvania Ave., N. W.
Washington, DC 20530-0001
Email: supremectbriefs@usdoj.gov



                                                 3
Case 1:18-cv-02545-RDM-RLW-TNM Document 65 Filed 11/13/20 Page 4 of 4




                                      /s/ Christopher J. Wright
                                      Christopher J. Wright (D.C. Bar No. 367384)
                                      HARRIS, WILTSHIRE & GRANNIS LLP
                                      1919 M Street NW, 8th Floor
                                      Washington, D.C. 20036
                                      Telephone: 202-730-1300
                                      cwright@hwglaw.com

                                      Counsel for Plaintiffs




                                  4
